
  Qatar 2003
  
  

  

  


CHAPTER I. THE STATE AND THE PRINCIPLES OF GOVERNING



Article 1


Qatar is an Arab State, sovereign and independent. Its religion is Islam, and the Islamic Law is the main source of its legislations. Its system is democratic, and its official language is the Arabic language. The people of Qatar are part of the Arab Nation.



Article 2


The Capital of the State is Al-Douha. It may be replaced by any other location by law. The State exercises its sovereignty on its territory. It shall not relinquish its sovereignty nor cede any part of its territory.



Article 3


The law stipulates the State flag, its emblem, its decorations, its badges, and its national anthem.



Article 4


The law determines the financial and banking system of the State and indicates its official currency.



Article 5


The State preserves its independence, sovereignty, safety and integrity of its territory, security and stability and defends itself against every aggression.



Article 6


The State respects the international charters and treaties and works on executing all international agreements, charters and treaties to which it is a party.



Article 7


The foreign policy of the State is based on the principle of maintaining international peace and security by encouraging the settlement of international disputes by peaceful means, and supporting the people's right to self-determination and non-interference in internal affairs of the State, and cooperation with peace-loving nations.



Article 8


The rule of the State is hereditary in the family of Al Thani, and in the male descendents of Hamad Ben Khalifa Ben Hamad Ben Abd-Allah Ben Jassim. Inheritance of the rules goes to the son designated by the Prince (Emir) as Heir Apparent.


If there is no son, the rule passes to the family member designated by the Prince as Heir Apparent, and in this case, the rule inheritance goes to his male descendents.


All provisions pertinent to the State rule and its inheritance are regulated by special law to be issued within a year from the date this Constitution is put into force and to have a constitutional aspect.



Article 9


The Prince appoints the Heir Apparent by a Princely Order after consultation with the Ruling Family and the notables in the Country. The Heir Apparent must be a Moslem, from a Qatari Moslem mother.



Article 10


On his appointment before this Prince, the Heir Apparent takes the following oath:


"I swear by God, the Great, to respect the Islamic Law, the Constitution, and the Law, and to maintain the independence of the Country, and to safeguard its territorial integrity, and to protect the People's freedoms and interests, and to be loyal to the Homeland and the Prince."



Article 11


The Heir Apparent assumes the powers of the Prince and performs his functions on his behalf during the Prince's absence outside the Country or in the case of temporary impediment.



Article 12


The Prince may, by a Princely Order, assign the exercise of some of his powers and the assumption of some of his functions to the Heir Apparent. The Heir Apparent presides over the sessions of the Council of Ministers which he attends.



Article 13


Taking into consideration the provisions of the two preceding articles, when it is impossible for the Heir Apparent to represent the Prince, the Prince may appoint, by a Princely Order, his Deputy from the Ruling Family to perform some of his powers and functions. If the appointee occupies a post or performs a job in any institution, he ceases to perform his functions during his deputation of the Prince.


Immediately after being appointed, the Prince Deputy takes, before the Prince, the same oath taken by the Heir Apparent.



Article 14


A council named "Council of the Ruling Family" is established by a Decision of the Prince. The Prince appoints its members from the Ruling Family.



Article 15


The Council of the Ruling Family determines the vacancy of the Prince's post in case of his death or his total disability to perform his functions. The Council of Ministers and the Advisory Council (Majlis-al Shura) announce the vacancy of the post following a secret joint session and declare the Heir Apparent as Prince of the Country.



Article 16


If the Heir Apparent is less than eighteen years of age when declared as the Country's Prince, according to the Gregorian calendar, a Regency Council established by the Council of the Ruling Family assumes the steerage of ruling.


The Regency Council is composed of a Chairman and a number of Members not less than three and not more than five. The Chairman and the majority of the Members shall be from the Ruling Family.



Article 17


The Prince's financial remunerations, as well as the funds allocated for gifts and assistances, are determined annually by a decision made by the Prince.



CHAPTER II. THE BASIC PILLARS OF THE SOCIETY



Article 18


The Qatari society is based upon the pillars of justice, charity, freedom, equality, and good morals.



Article 19


The State protects the pillars of society, maintains security and stability, and equal opportunities for citizens.



Article 20


The State strives to consolidate the spirit of national unity, solidarity, and fraternity among all citizens.



Article 21


The family is the nucleus of society. Its pillars are the religion, morals, and love of the Homeland. The law regulates the means capable of its protection, maintaining its structure, strengthening its ties, and safeguarding motherhood, childhood, and old age within its framework.



Article 22


The State takes care of the youth, preserves it from the causes of corruption, protects it against exploitation, safeguards it against the evil of physical, mental and spiritual neglect, and provides appropriate conditions for it to develop its talents in different sectors, in the light of sound education.



Article 23


The State takes care of public health and provides the means of protection and treatment from diseases and epidemics, according to law.



Article 24


The State takes care of sciences, literature, arts and national cultural heritage, protects them, spreads them, and encourages scientific research.



Article 25


Education is one of the basic pillars for the progress of society. The State sponsors and takes care of it, and endeavors to spread it and make it public.



Article 26


Ownership, capital, and labor are basic components for the State's social entity. They are all individual rights having social function, regulated by law.



Article 27


Private property is inviolable. No one can be deprived of his property, save for public utility and in the cases prescribed by law and in the manner provided for therein provided that he is fairly compensated.



Article 28


The State guarantees the freedom of economic activities on the basis of social justice and balanced cooperation between public and private activity, to achieve economic and social development, production increase, realizing prosperity for the citizens, raising their living standard, providing work opportunities for them, according to the provisions of the law.



Article 29


Natural wealth and resources are owned by the State, which preserves and exploits them well according to the provisions of the law.



Article 30


The relationship between workers and employers is based upon social justice, and is regulated by law.



Article 31


The State encourages investment and endeavors to provide guarantees and facilities needed to it.



Article 32


The law regulates State loans.



Article 33


The State endeavors to protect the environment and its natural balance, to achieve comprehensive and sustainable development for all generations.



CHAPTER III. PUBLIC RIGHTS AND DUTIES



Article 34


Citizens are equal in public rights and duties.



Article 35


People are equal before the law. There shall be no discrimination against them because of sex, race, language, or religion.



Article 36


Personal freedom is inviolable. No one can be arrested, or jailed, or searched, or having his residence confined, or having his freedom of residence or mobility restricted, except according to the provisions of the law.


No one shall be subjected to torture or humiliating treatment. Torture is a crime punishable by law.



Article 37


Human privacy is inviolable. No person can be subjected to any interference in his private matters, or his family's affairs, or his residence, or his correspondence, or any acts of interference affecting his honor or reputation, except according to the provisions of law, and in the manner stipulated therein.



Article 38


No citizen may be deported from the Country, nor be banned from returning to it.



Article 39


The accused is innocent until proven guilty in a court of law, where the due processes of the law are provided and secured for the practice of defense.



Article 40


No crime and no punishment except according to the law. No punishment except on acts occurring subsequent to its implementation. Punishment is personal.


Laws are not applicable except on what happens subsequent to the date of putting them into force, and they have no impact on what occurs retroactively. However, in non-criminal articles, it may be otherwise specified by the majority of two-thirds (2/3) of the members of the Advisory Council.



Article 41


The Qatari nationality and its provisions are determined by law. These provisions have constitutional power.



Article 42


The State guarantees the citizen's right to elect and to run for public office, according to the law.



Article 43


Taxes are based on social justice and cannot be imposed except by a law.



Article 44


The right of citizens to assemble is guaranteed according to the provisions of the law.



Article 45


The freedom to establish associations is guaranteed according to conditions and circumstances laid down by the law.



Article 46


Every individual has the right to address public authorities.



Article 47


Freedom of opinion and scientific research are guaranteed, according to conditions and circumstances laid down by the law.



Article 48


Freedom of the press, printing, and publishing is guaranteed according to the law.



Article 49


Education is a right to every citizen. The State endeavors to achieve compulsory and free public education, according to the rules and laws in force in the State.



Article 50


The freedom to worship is guaranteed to all, according to the law and the requirements to protect the public order and public morals.



Article 51


The right of inheritance is inviolable and is governed by the Islamic Law.



Article 52


Every person, legally residing in the State, enjoys protection of his person and property, according to the provisions of the law.



Article 53


Defending the Homeland is a duty of every citizen.



Article 54


Public offices are a national service, and the public employee's goal, in performing the duties of his post, is the public interest alone.



Article 55


Public funds are inviolable, and their protection is the duty of all, according to the law.



Article 56


Public confiscation of property is prohibited. The punishment of private confiscation can only be imposed by a court decision, in the case stipulated by the law.



Article 57


Respect of the Constitution, compliance with the laws issued by the Public Authority, abiding by the public order and public morals, and observing the national traditions and established customs are a duty of all those who reside in the State of Qatar or enter its territory.



Article 58


Extradition of political refugees is prohibited, and the law determines the conditions of granting political asylum.



CHAPTER IV. ORGANIZATION OF POWERS



Section I. General Provisions



Article 59


The People are the source of powers, and they exercise them according to the provisions of this Constitution.



Article 60


The governing system is based upon the separation of powers and their cooperation in the manner specified in this Constitution.



Article 61


The Legislative Power is exercised by the Advisory Council in the manner specified i this Constitution.



Article 62


The Executive Power is exercised by the Prince, and is assisted by the Council of Ministers in the manner specified in this Constitution.



Article 63


The Judicial Power is exercised by the Courts in the manner specified in this Constitution. Judgments are issued in the name of the Prince.



Section II. The Prince



Article 64


The Prince is the Head of the State. His person is inviolable, and his respect is a duty.



Article 65


The Prince is the Commander-in-Chief of the armed forces, which are under his supervision, assisted by a Council for Defense under his direct control. The Council is established, and its functions are determined by a princely decision.



Article 66


The Prince represents the State inside and outside the State and in all international relations.



Article 67


The Prince exercises the following functions:







1.
Shaping the State's public policy, with the assistance of the Council of Ministers.






2.
Ratifying the laws and promulgating them. No law may be promulgated, unless ratified by the Prince.






3.
Inviting the Council of Ministers to convene, as required by public interest. He presides over the sessions he attends.






4.
Appointing civil and military employees, and terminating their services according to the law.






5.
Accrediting heads of diplomatic and consular missions.






6.
Pardoning the punishment, or commuting it, according to the law.






7.
Granting civil and military badges of honor according the law.






8.
Establishing and organizing the ministries, and other government agencies, and determining their jurisdiction.






9.
Establishing and organizing the agencies which assist him with opinion and consultation for directing the State's high policies, supervising them, and determining their jurisdiction.






10.
Any other functions, according to this Constitution or Law.





Article 68


The Prince concludes the treaties and agreements by a decree, and refers them to the Advisory Council with appropriate notice. The treaty or the agreement shall have the force of law after ratifying it and publishing it in the Official Gazette. However, peace treaties and treaties pertaining the State's territory, or sovereignty rights, or public or private rights of citizens, or those that involve amendment of the State's laws, must be issued by law, to be put into force.


Under no circumstances shall the treaty include any secret conditions conflicting with its public conditions.



Article 69


The Prince may declare Martial Law in the Country by a decree, in the exceptional circumstances prescribed by the law. At that time, he may take all the prompt measures needed to confront any danger threatening the State's safety, or the integrity of its territory, or its People's security and interests, or obstruct the State's institutions from performing their functions, on condition that the decree must include the nature of the exceptional circumstance for which the Martial Law was declared, and prescribe the measures taken to confront it. The Advisory Council is notified of this decree in its first session.


The Martial Law is declared for a limited period of time and cannot be extended, unless approved by the Advisory Council.



Article 70


The Prince may, in exceptional circumstances that require taking urgent measures that cannot be delayed and can be taken by issuing laws, even when the Advisory Council is not in session, issue decrees having the force of law.


These decree laws are submitted to the Advisory Council in its first session. The Council may, within a maximum of forty (40) days from the date of their submission, and by a two-thirds (2/3) majority, reject any of them or ask for their amendment within a specific period. These decrees cease to have the force of law from the date the Council rejected them or from the expiration of the period of time for the amendment without affecting it.



Article 71


Defensive war shall be declared by a Princely Decree, and offensive war is prohibited.



Article 72


The Prince appoints the Prime Minister, accepts his resignation and relieves him from his post by a Princely Order.


The resignation of the Prime Minister, or relieving him from his post includes all ministers.


In case of accepting the resignation or the relief from post, the Council continues to handle urgent matters until the new Council of Ministers is appointed.



Article 73


The Prince appoints the Ministers by a Princely Order based upon a recommendation of the Prime Minister. He accepts their resignation and relieves them from their posts with the same instrument. In the case of accepting a Minister's resignation, he may be asked to perform urgent matters until his successor is appointed.



Article 74


The Prince takes the following oath prior to the performance of his functions, in a special session of the Advisory Council:


"I swear by God, the Great, to respect the Islamic Law, the Constitution, and the Law, protect the Country's independence, safeguard the integrity of its territory, and defend the People's freedoms and interests."



Article 75


The Prince may ask for the citizen's referendum on important issues relating to the Country's interests. The subject of referendum is considered approved if supported by the majority of voters. The result of referendum is binding and effective from the date of its announcement and is published in the Official Gazette.



Section III. The Legislative Power



Article 76


The Advisory Council assumes the Legislative Power, approves the State's public budget and exercises the function of "watchdog" over the Executive Power, according to the manner stipulated in this Constitution.



Article 77


The Advisory Council consists of forty-five (45) members. Thirty (30) of them are elected by public secret direct ballot, and the Prince appoints the other fifteen (15) members from the ministers or others. The membership of the appointed members in the Advisory Council is terminated by their resignation or relief.



Article 78


The Electoral System is issued by a law in which the conditions and procedures of nomination and election are determined.



Article 79


The electoral districts into which the State is divided and the scope of each are determined by a decree.



Article 80


A member of the Advisory Council must fulfill the following conditions:







1.
To be of an original Qatari nationality.






2.
To be at least thirty (30) calendar years at the closing date of nomination.






3.
To be fluent in reading and writing the Arabic language.






4.
Should not have been convicted by a final judgment in the crime involving moral turpitude or dishonesty, unless he is rehabilitated according to the law.






5.
To meet the conditions of an elector according to the electoral law.





Article 81


The term of the Council is four (4) calendar years effective the date of its first session. The elections of the new Council occur during the ninety (90) days prior to the end of that term. A member, whose term expired, may be re-elected. If the elections cannot be held at the end of the Council's term, or are delayed for any reason, the Council continues to exist until the new Council is elected. The legislative term may not be extended, except for necessity and by a decree, provided that that extension may not exceed one legislative term.



Article 82


The law determines the competent judicial jurisdiction to decide on the validity of electing the Members of the Advisory Council.



Article 83


If the seat of any of the elected members of the Advisory Council becomes vacant at least six months prior to the expiration of his term for any reason, a successor shall be elected within two months from the date of notifying the Council of such vacancy. If the seat of any of the appointed members becomes vacant, another new member is appointed to succeed him. In both cases, the new member completes the term of his predecessor.



Article 84


The session of the Council is for a period of at least eight (8) months a year. The session may not be adjourned prior to the approval of the State budget.



Article 85


The Advisory Council holds its annual ordinary session with the Prince's invitation within the month of October of every year.



Article 86


With the exception of the preceding two articles, the Prince invites the Advisory Council to hold the first session, subsequent to the Council's general elections, within one month from the end of those elections.


If the convening of the Council in this session is delayed beyond the annual date prescribed in the preceding article, the term of the session is reduced by the difference between the two dates.



Article 87


The Prince, or his Representative, inaugurates the term of the annual session of the Advisory Council and delivers a comprehensive speech covering the affairs of the Country.



Article 88


The Prince invites the Advisory Council to an extraordinary meeting by a decree in case of necessity or based upon the request of the majority of the Council's members. In an extraordinary session, the Council may not view except the matters for which it was invited.



Article 89


Inviting the Advisory Council to convene in its ordinary and extraordinary sessions, and adjourning them, shall be by a decree.



Article 90


The Prince may defer, by a decree, the meeting of the Advisory Council for a period not to exceed one month. The postponement cannot be repeated in the term of one session except by the Council's approval for one period. The postponement period cannot be included as part of the session term.



Article 91


The Council holds its meetings in its seat in the city of Al-Douha. The Prince may invite it to convene in any other place.



Article 92


Before performing their duties, members of the Advisory Council take the following oath before the Council and in a public session:


"I swear by God, the Great, to be loyal to the Homeland and the Prince, and to respect the Islamic Law, the Constitution, and the Law, and to heed for the People's interests, and to perform my job with honesty and integrity."



Article 93


In its first session and for the Council's term, the Council elects a President and a Vice-President from amongst its members. If the seat of any becomes vacant, the Council elects who replaces him to the end of the Council's term. The election shall be by secret ballot and by the absolute majority of votes of the attending members. If this majority does not materialize the first time, reelection is conducted between the top two in the number of votes cast by the attending members. If the second of the two receives equal votes with others, he is included with them in the second-time election, which is conducted according to the relative majority. If more than one are equal in obtaining the relative majority, the selection among them is made by lot.


The eldest member presides over the session until the President is elected.



Article 94


The Council establishes, from its members, the committees necessary for the performance of its functions within two (2) weeks from the start of its annual session. These committees may perform their functions during the Council's recess in order to submit the results of their work to it at the beginning of the following session.



Article 95


The Council shall have an Office including the President, his Deputy, Chairmen of Committees, and a General-Secretariat to assist it in performing its functions.



Article 96


Maintain order in the Council is in the jurisdiction of the Council's President.



Article 97


The Advisory Council establishes its internal by-laws including its internal order and the proceeding for conducting the business in the Council, the work of its committees, the organization of sessions, the rules of discussion and voting, and the other functions stipulated in this Constitution. The by-laws determine the sanctions prescribed for the violation of the order by the member, or his absences from the sessions of the Council or the committees without acceptable excuse. The by-laws are issued by law.



Article 98


The sessions of the Advisory Council shall be public, and they may be held in camera in response to the request of one-third of the Council's members, or upon the request of the Council of Ministers.



Article 99


In order to have a quorum to validate convening of the Council, the majority of its members must attend, including the President or his Deputy. If there is no quorum, the session is adjourned to the next session.



Article 100


The Council's decisions are issued by absolute majority of the attending members, not withstanding the cases in which special majority is required. If there is a tie, the President has a casting vote.



Article 101


Membership in the Advisory Council is terminated by one of the following reasons:







1.
Death or total disability.






2.
Expiration of the membership's term.






3.
Resignation.






4.
Dismissal.






5.
Dissolution of the Council.





Article 102


Resignation of the member of the Council shall be in writing to the President. The President shall submit the resignation to the Council for a decision to accept it or refuse it.


The internal by-laws provide for the rules pertaining to this matter.



Article 103


Membership of any of the Council's members may not be dropped unless he loses the confidence and esteem, or loses one of the membership's conditions on the basis of which he was elected, or violates the duties of his membership. The decision to drop the membership must be issued by the Council by a two-thirds (2/3) majority of its members.



Article 104


The Prince may dissolve the Advisory Council by a decree stating the reasons for the dissolution. The Council may not be dissolved for the same reasons another time. If the Council is dissolved, elections for the new Council must be conducted at a date not to exceed six months from the dissolution date.


Until the election of the new Council is conducted, the Prince assumes the Legislative Power with the assistance of the Council of Ministers.



Article 105




1. Every member of the Council has the right to initiate the laws. Every bill is referred to the relevant committee in the Council for studying it and expressing opinion thereof, and submitting it to the Council subsequently. If the Council decides to accept the bill, it refers it to the Government after putting it in the form of law proposal for studying it and expressing opinions thereof, and returning it to the Council in the same session or the following one.




2. Any bill rejected by the Council may not be reintroduced in the same term session.



Article 106




1. Every bill passed by the Advisory Council is submitted to the Prince for approval.




2. If the Prince decides not to approve the bill, he returns it to the Council within three months from the date of its submission together with the reasons of disapproval.




3. If the bill is returned within the period specified in the preceding paragraph, and is passed once again by the Advisory Council by a two-thirds (2/3) majority of the Council's members, the Prince approves it and issues it. The Prince may, in case of imperative necessity, suspend the implementation of this law for the period he deems necessary to realize the high interests of the Country. If the bill is not passed by two thirds (2/3) majority, it may not be reconsidered during the same session.



Article 107


The Public Budget bill must be submitted to the Advisory Council at least two months prior to the start of the fiscal year and shall not come into force unless approved by the Council. The Advisory Council may amend the Budget bill by the Government's approval.


If the new Budget is not approved prior to the start of fiscal year, the previous Budget remains in force until the new Budget is approved. The law defines the way of preparing the Budget, as well as the fiscal year.



Article 108


The Advisory Council has the right to express wishes to the Government with respect to public matters. If the Government cannot comply with these wishes, it must explain to the Council the reasons thereof, and the Council may respond once on the Government's statement.



Article 109


Each member of the Advisory Council has the right to address questions to the Prime Minister and to one of the Ministers for the clarification of matters within their jurisdiction, and the enquirer only has the right to comment only once on the response.



Article 110


Every member of the Advisory Council has the right to interrogate the Ministers with respect to matters within their jurisdiction. The interrogation may be addressed by the approval of one-third (1/3) of the Council's members. The interrogation may not be discussed except after at least ten (10) days from addressing it, unless it is an urgency case and pending the approval of the Minister to shorten the period.



Article 111


Every Minister is responsible before the Advisory Council for the functions of his ministry. There may be no vote of confidence on the Minister except after discussing the interrogation addressed to him. A vote of confidence may be taken based upon his wish or a request signed by fifteen (15) Members. The Council may not decide on this matter before ten (10) days at least from the date of submitting the request or expressing the wish. A vote of no confidence against the Minister is taken by the majority of two-thirds(2/3) of the Members constituting the Council. The Minister is relieved from the Ministry effective the date of the decision of no confidence.



Article 112


A member of the Council may not be reprimanded for the opinions or statements he expresses before the Council or its committees with respect to matters within the jurisdiction of the Council.



Article 113




1. Except in cases of flagrante delicto, a member of the Advisory Council may not be arrested, jailed, searched, or interrogated except by a prior permission from the Council. If the Council does not decide on the request for permission within one month from the date of receiving the request, this is considered as a permission. The permission is issued by the Council President when it is not in session.




2. In case of flagrante delicto, the Council must be notified of the measures taken against the offending member, and in case the Council is not in session, that notification must be made in the first subsequent session.



Article 114


It is not permissible to combine the membership of the Advisory Council and the assumption of public offices, except in the cases where the combination is permissible by the Constitution.



Article 115


In their conduct, Members of the Advisory Council must have for their objective the interests of the Homeland, and not to exploit the membership in any manner whatsoever for their benefit, or the benefit of those with whom they have a special relationship. The law determines the acts that the Member of the Advisory Council may not perform.



Article 116


The Council President, his Vice-President, and the Members are granted a remuneration determined by law, and is due effective the date of taking the oath before the Council.



Section IV. The Executive Power



Article 117


No one assumes the Ministry, unless his original nationality is Qatari.



Article 118


The formation of the Cabinet is by a Princely Order based upon a proposal by the Prime Minister. The Prince may entrust the Prime Minister or any of the Ministers with the assumption of one ministry or more.


The law determines the powers of Ministers.



Article 119


The Prime Minister and Ministers take the following oath before the Prince, prior to the assumption of their offices:


"I swear by God, the Great, to be loyal to the Homeland and the Prince, to respect the Islamic Law, the Constitution, and the Law, to fully safeguard the interests of the People, to perform my duties honestly, faithfully and honorably, and to fully preserve the Country's entity and its territorial integrity."



Article 120


The Council of Ministers assists the Prince in performing his duties and exercising his powers, according to this Constitution and the provisions of the law.



Article 121


As the supreme executive institution, the Council of Ministers is assigned the performance of all the internal and external affairs within its jurisdiction according to this Constitution and the provisions of the law.


The Council of Ministers performs the following functions in particular:







1.
Proposing draft laws and decrees. Draft laws are submitted to the Advisory Council for debating them. In case of approving them, they are submitted to the Prince for ratification and promulgation, according to the provisions of this Constitution.






2.
Approving the regulations and decisions made by the Ministries and other governmental agencies, within the jurisdiction of each, for the implementation of the laws according to their provision.






3.
Overseeing the implementation of laws, decrees, regulations and decisions.






4.
Proposing the establishment and the organization of government, agencies, institutions and public organizations according to the law.






5.
Superior control over the functioning of the governmental fiscal and administrative system.






6.
Appointing and dismissing the employees if the appointment and dismissal do not lie within the jurisdiction of the Prince or within the jurisdiction of Ministers according to the law.






7.
Setting the general rules capable of maintaining the internal security and securing the order within the State, according to the law.






8.
Managing the State fiscally and preparing the proposal of its public budget, according to this Constitution and the provisions of the law.






9.
Approving the economic projects and means of executing them.






10.
Supervising the means of safeguarding the State interests abroad and the methods of maintaining its international relations and its external affairs.






11.
Preparing a report at the beginning of every fiscal year, including a detailed presentation of the major tasks accomplished inside and outside, coupled with a plan outlining the best means capable of achieving the overall State development and securing the factors of its progress and prosperity, and maintaining its security and stability, according to the fundamental principles guiding the State's policy stipulated in this Constitution, and this report is submitted to the Prince for approval.






12.
Any other functions authorized by this Constitution or the law.





Article 122


The Prince may ask the Prime Minister and the Ministers to submit reports relevant to any of the matters lying within their jurisdictions.



Article 123


The Prime Minister and Ministers are collectively responsible before the Prince for the execution of the public policy of the Government, and each one is individually responsible before the Prince for the performance of his duties and the exercise of his functions.



Article 124


The law determines the remunerations of the Prime Minister and Ministers. All provisions applicable to Ministers are applicable to the Prime Minister, unless otherwise stipulated.



Article 125


The Prime Minister presides over the sessions of the Council, manages its debates, and supervises the coordination of work among the different ministries to realize the unity of government agencies and the integration of its activity. He signs in the name of the Council of Ministers and on its behalf the decisions made by the Council. The Council's decisions relevant to matters determined by the issuance of a Princely decision are submitted to the Prince for approval and issuance according to the provisions of this Constitution.



Article 126


The meetings of the Council of Ministers have a quorum with the attendance of the majority of its Members including the Prime Minister or his Deputy. The Council's deliberations are secret, and its decisions are made by the approval of the majority of the attending Members. In case of a tie, the Prime Minister casts the winning vote. The minority abides by the opinion of the majority.



Article 127


The Council of Ministers sets up its by-laws to organize its work. It shall have a Secretariat-General to assist it in performing its functions.



Article 128


While assuming their offices, the Ministers must have for their objective, in their behavior, the interests of the Homeland, and not exploiting their official offices, in any manner, for their interests or the interest of those with whom they have a special relation.


The law determines the acts prohibited to the Ministers, and the acts committed by them while assuming their offices and necessitate their accountability, and it also determines the manner of this accountability.



Section V. The Judicial Power



Article 129


Supremacy of the law is the basis of governing in the State. The honor of the Judiciary and the integrity of Judges and their justice are the guarantee of rights and freedoms.



Article 130


The Judicial Power is independent and is assumed by Court of different types and levels. They issue their decisions according to the law.



Article 131


Judges are independent. In their judgment, they are dominated by no power except the law. No institution may interfere in the lawsuits or in the process of justice.



Article 132


The law regulates the courts with its different types and levels and defines their functions and jurisdictions. The jurisdiction of Military Courts is restricted, except in the case of martial law, to military crimes committed by members of the Armed Forces and Security Forces, within the limits specified by the law.



Article 133


Sessions of Courts are public, unless the Court decides holding them in camera for maintaining the public order or the public morals. Under all circumstances, pronouncing the judgment is in an open session.



Article 134


Judges are not removable, except in the cases specified by the law. The law also determines the provisions relevant to them and regulates their disciplinary accountability.



Article 135


Litigation is an inviolable and guaranteed right to all the people. The law specifies the procedures and manners of exercising this right.



Article 136


The Parquet assumes the public action in the name of the Society, oversees the judicial enforcement, and secures the implementation of criminal laws. The law organizes this body, regulates its functions, and defines the conditions and guarantees pertinence to those who assume its jobs.



Article 137


The Judiciary has a Supreme Council to oversee the proper functioning of the courts and its auxiliary agencies. The law determines its formation, its functions, and its jurisdictions.



Article 138


The law determines the specialized agency in the settlement of administrative disputes and defines its structure and the way it performs its functions.



Article 139


The law regulates the way of settling the disputes over jurisdiction among the judicial bodies, and the conflict of judgments.



Article 140


The law determines the judicial body competent to settle the disputes related to the constitutionality of the laws and regulations, defines its functions, the way to appeal, and the procedures to be followed before it. The law also defines the impact of a judgment of unconstitutionality.



CHAPTER V. CONCLUDING PROVISIONS



Article 141


The Prince promulgates this Constitution, and it comes into force from the day following the date of publishing it in the Official Gazette.



Article 142


The laws are published after ratifying and issuing them in the Official Gazette, within two (2) weeks from the date of their issuance, and they come into force after one (1) month from the date of publishing them, unless another date is specified in the law itself.



Article 143


What has been decided by the laws and regulations issued prior to the coming into force of this Constitution remains valid and effective, unless amended according to its provisions. The implementation of the Constitution has no impact in violating the provisions of the treaties and international agreements to which the State is a party.



Article 144


The Prince and one-third (1/3) of the Members of the Advisory Council each have the right to ask for the amendment of one or more articles of this Constitution. As a matter of principle, if the majority of the Council's Members approve the amendment, the Council debates it article by article. In order for the amendment to be passed, it must be approved by two-thirds (2/3) of the Council's Members. The amendment comes into force only after being ratified by the Prince and published in the Official Gazette. As a matter of principle, if the proposal requesting the amendment is rejected, it may not be reintroduced prior to the lapse of one year from this rejection.



Article 145


The provisions relevant to the governance and inheritance of the State may not be subject to a request for amendment.



Article 146


The provisions relevant to the rights and public freedoms may not be subject to request for amendment, except within the limitations intended to grant more rights and guarantees for the interest of the citizen.



Article 147


The functions of the Prince prescribed in this Constitution may not be subject for a request to amend them during the period of deputation for him.



Article 148


Any of the articles of this Constitution may not be subject for a request to amend before the lapse of ten years from the date of its coming into force.



Article 149


None of the provisions of this Constitution may be suspended except during the period of enforcing the martial laws and within the limitations prescribed by the law. However convening the Advisory Council may not be suspended, nor the immunity of its Member be violated during this period.



Article 150


The provisional amended Basic Law, in force in the State, and promulgated on April 19, 1972, is revoked. The provisions relevant to the current Advisory Council remain in force until the new Advisory Council is elected.

